ACCEPTED
                                                                               04-15-00514-CV
                                                                   FOURTH COURT OF APPEALS
                                                                        SAN ANTONIO, TEXAS
                                                                          8/27/2015 4:09:14 PM
                                                                                KEITH HOTTLE
                                                                                        CLERK

                            NO. 04-15-00514-CV


                    IN THE COURT OF APPEALS
                FOURTH COURT OF APPEALS DISTRICT
                       SAN ANTONIO, TEXAS



     SELECT BUILDING SYSTEMS, INC. AND TRI-BAR RANCH COMPANY, LTD.

                                     V.


                          ROBERTSON ELECTRIC, INC.

___________________________________________________

            NOTICE OF ENTRY OF APPEARANCE AND
          DESIGNATION OF LEAD APPELLATE COUNSEL
___________________________________________________

TO THE HONORABLE FOURTH COURT OF APPEALS:

      Samuel V. Houston, III, files this Notice of Entry of Appearance and

Designation of Lead Counsel in this appeal on behalf of Appellant Tri-Bar

Ranch Company, Ltd. John W. Slates and Colbie Brazell will continue as co-

counsel in this appeal.

      For purposes of this appeal, Mr. Houston is designated lead attorney

for Appellant Tri-Bar Ranch Company, Ltd. and requests that all mail and

inquiries be directed to him at the address and number below.
Respectfully submitted,

/s/ Samuel V. Houston, III
SAMUEL V. HOUSTON, III
State Bar No. 24041135
HOUSTON DUNN, PLLC
4040 Broadway, Suite 440
San Antonio, Texas 78209
Phone: (210) 775-0882
Fax: (210) 826-0075
sam@hdappeals.com

JOHN W. SLATES
State Bar No. 07246700
COLBIE BRAZELL
State Bar No. 24066095
SLATES HARWELL, LLP
1700 Pacific Avenue, Suite 3800
Dallas, Texas 75201
Phone: (469) 317-1000
Fax: (469) 317-1100
jslates@slatesharwell.com
cbrazell@slatesharwell.com

ATTORNEYS FOR APPELLANT
TRI-BAR RANCH COMPANY, LTD.




2
                        CERTIFICATE OF SERVICE

      I certify that a true and correct copy of foregoing motion was served
on the 27th day of August 2015, by electronic mail and/or electronic service
to:

     Tom C. Clark
     DEALEY, ZIMMERMANN, CLARK, MALOUF & BLEND, P.C.
     tclark@texlex.com

     Jimmie L. J. Brown, Jr.
     LAW OFFICE OF JIMMIE L. J. BROWN, JR.
     lawserv@sbcglobal.net

     Jonathan Cluck
     THE NUNLEY FIRM
     jcluck@nunleyfirm.com




                                              /s/ Samuel V. Houston, III
                                              Samuel V. Houston, III




                                     3